Exhibit 99 CFS COLONIAL FINANCIAL SERVICES, INC. Annual Meeting August 18, 2011 CFS COLONIAL FINANCIAL SERVICES, INC. Forward Looking Statements This presentation contains forward-looking statements, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect” and words of similar meaning. These forward-looking statements include, but are not limited to: statements of our goals, intentions and expectations; statements regarding our business plans, prospects, growth and operating strategies; statements regarding the asset quality of our loan and investment portfolios; and estimates of our risks and future costs and benefits. These forward-looking statements are based on current beliefs and expectations of our management and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: general economic conditions, either nationally or in our market areas, that are worse than expected; competition among depository and other financial institutions; inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; adverse changes in the securities markets; changes in laws or government regulations or policies affecting financial institutions, including changes in regulatory fees and capital requirements; our ability to enter new markets successfully and capitalize on growth opportunities; our ability to successfully integrate acquired entities, if any; changes in consumer spending, borrowing and savings habits; changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board the Securities and Exchange Commission and the Public Company Accounting Oversight Board; changes in our organization, compensation and benefit plans; and changes in the financial condition or future prospects of issuers of securities that we own. Because of these and other uncertainties, our actual future results may be materially different from the results indicated by these forward looking statements. 2 Company Overview CFS COLONIAL FINANCIAL SERVICES, INC. Company Profile Colonial Bank, FSB, founded in 1913, is a federally chartered savings bank headquartered in Vineland, New Jersey Reorganized from a mutual institution to a two-tier mutual holding company structure in 2003 and completed minority stock offering in 2005 On July 13, 2010, Colonial Financial Services, Inc. completed its second step conversion raising $23.0 million in gross proceeds Primary business activity is origination of one-to-four-family residential and commercial real estate loans Additional business activities include: • Origination of home equity loans and lines of credit, commercial business loans, construction and land loans, multi-family real estate loans and consumer loans • Investment in mortgage backed securities and other securities At June 30, 2011 Colonial had total assets of $601.2 million, total deposits of $515.5 million and stockholders equity of $71.8 million 4 CFS COLONIAL FINANCIAL SERVICES, INC. Franchise Overview Main Office 2745 South Delsea Drive Vineland, NJ Branch Offices Vineland: Mantua: 1771 South Lincoln Avenue 227 Bridgeton Pike 125 West Landis Avenue Millville: 1107 North High Street Bridgeton: Sewell: 85 West Broad Street 271 Lambs Road Cedarville: Upper Deerfield: 339 Main Street 1245 Highway 77 5 CFS COLONIAL FINANCIAL SERVICES, INC. Market Area Overview Colonial Savings Bank operates 8 full-service branch offices in Gloucester and Cumberland counties in New Jersey Located in close proximity to several major urban centers • Philadelphia, Pennsylvania • Atlantic City, New Jersey • Wilmington, Delaware As suburban communities to these urban centers, the market area has displayed stability in the recent environment and the outlook remains strong • Median household income growth is expected to exceed both the state of New Jersey and the nation as a whole Broad range of employers.Key industries include: • Federal, state and local governments • Higher education • Healthcare • Agriculture • Retail • Food processing Source:SNL Financial 6 CFS COLONIAL FINANCIAL SERVICES, INC. Deposit Market Share Cumberland, NJ 2010 Total2010 Total2010Deposits inMarket2010Number ofMarketShareRank Institution (ST) Type Branches($000) (% ) 1 Sun Bancorp Inc. (NJ) Bank 5 584,371 22.89 2 Colonial Financial Services (NJ) Thrift 7 422,729 16.56 3 Susquehanna Bancshares Inc. (PA) Bank 6 414,716 16.24 4 Toronto-Dominion Bank Bank 5 264,111 10.34 5 Bank of America Corp. (NC) Bank 5 175,876 6.89 6 Newfield Bancorp Inc. (NJ) Bank HC 4 156,679 6.14 7 Capital Bank of New Jersey (NJ) Comm'l Bank 2 149,099 5.84 8 Century Bancorp MHC (NJ) Bank HC 3 133,345 5.22 9 Millville S&L Assn. (NJ) Savings Inst 2 116,297 4.55 10 Fulton Financial Corp. (PA) Bank 1 62,137 2.43 Total For Institutions In Market 43 2,553,332 Gloucester, NJ 2010 Total2010 Total2010Deposits inMarket2010Number ofMarketShareRank Institution (ST) Type Branches($000) (% ) 1 Toronto-Dominion Bank Bank 11 1,241,025 26.33 2 Fulton Financial Corp. (PA) Bank 13 750,226 15.92 3 Wells Fargo & Co. (CA) Bank 7 464,339 9.85 4 Parke Bancorp Inc. (NJ) Bank 2 343,710 7.29 5 Gateway Community Finl (NJ) Thrift HC 4 320,004 6.79 6 Newfield Bancorp Inc. (NJ) Bank HC 7 256,382 5.44 7 Bank of America Corp. (NC) Bank 6 204,553 4.34 8 PNC Financial Services Group (PA) Bank 6 172,632 3.66 9 Susquehanna Bancshares Inc. (PA) Bank 4 160,329 3.40 10 Hudson City Bancorp Inc. (NJ) Thrift 1 132,108 2.80 12 Colonial Financial Services (NJ) Thrift 2 95,426 2.02 Total For Institutions In Market 83 4,713,024 Source:SNL Financial 7 CFS COLONIAL FINANCIAL SERVICES, INC. Business Strategy Implement a controlled growth strategy to prudently increase profitability and enhance shareholder value Maintain strong asset quality through conservative underwriting and aggressive monitoring of assets Emphasize lower cost core deposits Manage interest rate risk and reduce the exposure of our net interest income to changes in market interest rates Expand franchise through selective de novo branching Capitalize on existing infrastructure and management’s knowledge of the local banking environment 8 Financial Highlights CFS COLONIAL FINANCIAL SERVICES, INC. Loan Portfolio Growth After Colonial’s 2005 IPO, through a focus on loan generation and investment in personnel and infrastructure, Colonial rapidly grew its loan portfolio Dollars in Millions $350 $312.8 AG R $300 % C 15 Total Gross Loans $150 $133.4 $100 $0 10 CFS COLONIAL FINANCIAL SERVICES, INC. Loan Portfolio Composition Over the past several years, Colonial has focused on bolstering its commercial portfolio Recent growth in the commercial portfolio has slowed as Colonial aims to capitalize on this growth and improve profitability Composition at June 30, 2011 CRE and Commercial Portfolio Dollars in thousands 1-4 Family $160,000 44.1% $140,000 $23,253 $120,000 $24,185 Construction 1.1% $17,864 Consumer $100,000 0.4% $17,177 $80,000 Multifamily Home Equity 1.0% $60,000 $12,600 10.8% $114,242 $109,274 $97,075 $40,000 $7,337 $81,983 $55,606 $20,000 $39,186 Commercial 7.7% $0 CRE 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 6/30/11 YTD 34.9% Commerical CRE 11 CFS COLONIAL FINANCIAL SERVICES, INC. Asset Quality Trends Colonial has steadily increased loan loss reserves over the past several quarters, while maintaining low levels of net charge-offs NPAs/Assets 2.00% 1.86% 1.71% 1.50% 1.00% 0.93% 0.50% 0.38% 0.25% 0.06% 0.00% 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 6/30/11 YTD 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 6/30/11 YTD NCOs/Avg. Loans (0.01%) 0.03% 0.02% 0.04% 0.12% 0.08% Reserves / Loans 0.69% 0.57% 0.69% 0.80% 1.09% 1.31% NPLs/ Loans 0.12% 0.48% 0.62% 1.63% 3.31% 2.92% Texas Ratio 0.61% 2.88% 4.72% 10.97% 15.07% 13.51% Texas ratio defined as (NPAs + loans 90 days past due) / (tangible equity + loan loss reserve) 12 CFS COLONIAL FINANCIAL SERVICES, INC. Improving Deposit Base Colonial has grown core deposits, reduced reliance on borrowings, and decreased its cost of funding Since 2006 non-time deposits have grown 22% on a CAGR basis Total $337,254 $371,382 $457,231 $500,366 $512,836 $515,527 Deposits 100% 80% 41% 44% 47% 59% 67% 69% 60% 40% 56% 59% 53% 20% 41% 33% 31% 0% 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 6/30/11 YTD Time Deposits Non-Time Deposits Dollars in thousands 13 CFS COLONIAL FINANCIAL SERVICES, INC. Consistent Profitability While other financial institutions struggled, Colonial remained profitable throughout the economic downturn Dollars in thousands $1,400 1.00% 0.87% 0.90% $1,200 0.75% 0.80% 0.67% $1,000 0.70% $1,244 0.55% 0.60% ROAA Net Income $800 $1,106 0.39% 0.50% 0.39% $600 0.32% $947 $815 0.33% 0.40% 0.26% 0.32% 0.28% 0.22% 0.24% $582 $400 $573 0.30% 0.15% 0.20% $200 $387 $462 $370 $443 $304 $330 0.10% $284 $205 $0 0.00% Net Income ROAA 14 CFS COLONIAL FINANCIAL SERVICES, INC. Track Record of Improving Shareholder Fundamentals Tangible Book Value Per Share Second Step$16.57 $17.15 Offering 7/13/10 $16.00 $12.00 $10.25 $8.77 $9.18 $8.27 $8.00 12/31/2006 12/31/2007 12/31/2008 12/31/2009 12/31/2010 6/30/2011 YTD Earnings Per Share Second Step$0.97 $1.00 Offering 7/13/10 $0.75 $0.50 $0.37 $0.34 $0.35 $0.29 $0.31 $0.25 12/31/2006 12/31/2007 12/31/2008 12/31/2009 12/31/2010 6/30/2011 YTD 15 Market Statistics CFS COLONIAL FINANCIAL SERVICES, INC. COBK Stock Price Performance Since IPO – June 30, 2005 1.40 COBK Price on 8/9/11 - +6.4% 1.10 -1.6% 0.90 Relative Change0.70 0.60 -48.9% 0.50 06/30/05 02/17/06 10/06/06 05/30/07 01/16/08 12/31/08 08/20/09 04/12/10 11/26/10 07/18/11 COBK NASDAQ Bank S&P 500 Data as of August 9, 2011 Source: SNL Financial 17 CFS COLONIAL FINANCIAL SERVICES, INC. COBK vs. Public Thrifts COBK Mid-Atlantic Thrifts NJ Thrifts Price$12.00 Price/Book 71.3% 77.5% 82.3% Price/Tang Book 71.3% 83.7% 83.7% * Multiples represent the median value for Mid-Atlantic Thrifts and NJ Thrifts. Thrift Peers exclude COBK. As of August 9, 2011 Source: SNL Financial 18 Questions?
